Citation Nr: 0022283	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for major depression on 
a secondary basis.  

2.  Entitlement to an increased rating for vascular headaches 
with migraine components, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from June 1977 to 
March 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The claim for an increased rating for vascular headaches with 
migraine compenents will be addressed in the Remand section 
of this decision.  


FINDING OF FACT

The claim for service connection for major depression on a 
secondary basis is not plausible.  


CONCLUSION OF LAW

The claim for service connection for major depression on a 
secondary basis is not well grounded.  38 U.S.C.A § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to the 
claim for service connection for major depression on a 
secondary basis is whether the appellant has presented 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
To establish a well-grounded claim for entitlement to service 
connection on a secondary basis, the veteran must provide 
medical evidence that attributes a non service-connected 
disability to a service-connected disability.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998). 
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc),

The Board notes that service medical records dated in August 
1979 reflect that the veteran was seen for marital problems, 
moderate depression and severe headaches.  It was noted that 
the headaches had been diagnosed as vascular headaches 
resulting from tension and stress.  Subsequent medical 
records including the report of a Medical Evaluation Board 
dated in November 1979 are negative for complaints or 
findings pertaining depression.  The veteran was service 
connected for vascular headaches with migraine component in 
April 1980.  

In this matter, the veteran contends, in essence, that he 
developed major depression as secondary to his service-
connected vascular headaches with migraine components.  
Although VA outpatient treatment records dated from November 
1997 to December 1998 reflect that the veteran was seen and 
treated for depression.  The record does not include a 
medical opinion establishing that the depression is 
proximately due to or the result of the service-connected 
headaches.  Thus, the only evidence attributing depression to 
the service-connected disability is the veteran by his 
representations.  As a lay person, the veteran is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence 
of a medical opinion providing that the depression is 
associated with the service connected headaches as noted 
above, the Board must conclude that the veteran's claim is 
not well grounded.  Jones v. Brown, supra.  

In a Statement of the Case dated in February 1999, the RO 
furnished the veteran with the legal requirement of 
submitting a well-grounded claim.  Hence, the Board finds 
that any duty to inform the veteran of the evidence needed to 
support his claim has been met.  See 38 U.S.C.A. § 5103(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

ORDER

Service connection for major depression on a secondary basis 
is denied.  


Remand

As to the claim for an increased rating for vascular 
headaches with migraine components, the Board finds that the 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  In that the claim is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals has held that the 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one. Green v. Derwinski, 1 Vet. App. 121 (1991).  

The veteran contends, in essence, that the symptoms 
associated with his service-connected headache disability are 
more disabling than currently evaluated.  

The evidence consists of a VA compensation and pension 
examination dated in August 1999, which is the most recent 
examination pertaining to the disability at issue.  The Board 
notes, however, that the examiner noted that in evaluating 
the veteran that no medical records were available for review 
and that there was conflicting medical history of the 
veteran's headaches.  At the conclusion of a physical 
examination, the examiner's impression was history of 
migraine headache, conflicting evidence as to the veteran's 
medication.  The Board notes, however, that outpatient 
treatment records dated in from September to December 1998 
show that the veteran complained of headaches and that he had 
been prescribed 1000 milligrams of Depakote for depression 
and headaches.  Based on these factors, the Board is of the 
view that another VA examination is required with 
consideration of the veteran's medical history is warranted.  

In a VA-Form 9 received in April 1999, the veteran indicated 
that he has sought care for his headaches from a private 
medical facility.  The Board notes that the RO should have 
the veteran to identify such facilities and attempt to obtain 
pertinent medical records.  
In light of the current state of the record, the Board 
concludes that further evidentiary development would be 
helpful to an equitable determination of this appeal.  See 
Littke v. Derwinski, supra; Green v. Derwinski, 1 Vet. App. 
121 (1991).  Accordingly, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected vascular 
headaches with migraine component.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current severity his service-
connected vascular headahces with 
migraine components.  The claims folder 
and a copy of this Remand should be 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  The 
examiner should provide an opinion 
concerning the impact of the veteran's 
disability on his industrial 
adaptability.  A complete rationale 
should be given for all opinions and 
conclusions expressed. 

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegall v. West, 11 Vet. App. 268 (1998).  
In light of the additional evidence 
obtained pursuant to the requested 
development, the RO should reevaluate the 
claim for an increased evaluation for 
vascular headaches with migraine 
components.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued and the veteran and his representative 
provided with an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals



 


- 7 -


